                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

ANGELA LAZELLE TOWNSEND,

           Plaintiff,

v.                                     CIVIL ACTION NO. 1:18-00328

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

           Defendant.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Proposed Findings and Recommendation (“PF&R”)

on January 31, 2019, in which he recommended that the district

court deny plaintiff’s motion for summary judgment; grant the

defendant’s request to affirm the decision of the Commissioner;

affirm the final decision of the Commissioner; and dismiss this

action from the docket of the court.   ECF No. 21.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to the magistrate judge’s

PF&R.   The failure of any party to file such objections
constitutes a waiver of such party’s right to a de novo review

by this court.      See Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party has filed any objections to the magistrate

judge’s PF&R within the required time period.              Accordingly, the

court adopts the factual and legal analysis contained within the

PF&R as follows:

     1. Plaintiff’s motion for summary judgment is DENIED, (ECF

         No. 14);

     2. Defendant’s request to affirm the decision of the

         Commissioner is GRANTED, (ECF No. 19);

     3. The final decision of the Commissioner is AFFIRMED; and

     4. The Clerk is directed to remove this case from the

         court’s active docket.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record.

     It is SO ORDERED this 20th day of March, 2019.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge
